     Case 3:20-cv-01793-E-BN Document 4 Filed 07/29/20            Page 1 of 1 PageID 36



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

KEVIN JEROME JONES,                          §
TDCJ No. 1169005,                            §
                                             §
               Petitioner,                   §
                                             §
V.                                           §            No. 3:20-cv-1793-E-BN
                                             §
LORIE DAVIS, et al.,                         §
                                             §
               Respondents.                  §

         ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed the

proposed findings, conclusions, and recommendation for plain error. Finding none, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge.

         SO ORDERED this 29th day of July, 2020.




                                          _______________________________________
                                          ADA BROWN
                                          UNITED STATES DISTRICT JUDGE
